Eberly, J.,
concurring separately.
I concur in the result and the statement of the law as set forth in the syllabus, but do not agree with the views expressed by the learned author of the- opinion on the subject of the powers of metropolitan cities as defined and conferred by charter, and which, in the absence of affirmative action on any particular subject involved by *149the state railway commission, might be lawfully exercised by such city.
I am in harmony with the view that these grants of power to the municipality are general in their nature, may not be deemed “specific legislation” in the. constitutional sense of that term, and must be now regarded as expressly subject and subordinate to rules and regulations of the state railway commission lawfully adopted within the scope of its constitutional powers.